                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                            UNITED STATES DISTRICT COURT                             March 24, 2020
                             SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 HOUSTON DIVISION

T. O., et al,                                  §
                                               §
         Plaintiffs,                           §
VS.                                            §            CIVIL ACTION NO. 4:19-CV-331
                                               §
FORT BEND INDEPENDENT SCHOOL                   §
DISTRICT, et al,                               §
                                               §
         Defendants.                           §

                                           ORDER

        Before the Court are United States Magistrate Judge Frances H. Stacy’s Memorandum and

Recommendation filed on January 29, 2020 (Doc. #28), Plaintiffs’ Amended Objections (Doc.

#35), Defendants’ Response (Doc. #38), and Plaintiffs’ Reply (Doc. #39). The Magistrate Judge’s

findings and conclusions are reviewed de novo. Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1);

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). Having reviewed the parties’

arguments and applicable legal authority, the Court adopts the Memorandum and

Recommendation as this Court’s Order.1

        It is so ORDERED.




March 24, 2020                       _____________________________________
                                        ____
                                          ________
                                                _ _____
                                                     _________
                                                            ____
                                                               __________
                                                               __
Date                                      Thee Ho
                                          T
                                          Th    Honorable
                                                H  nooraabl  Alfred
                                                         b e Alfr
                                                             Al         Bennett
                                                               lf ed H. Be
                                           United Stat
                                                   States           Judge
                                                       tes District Judgge




1
  Because Plaintiffs’ proposed Second Amended Complaint would not cure the deficiencies
highlighted in the Magistrate Judge’s January 29, 2020 Memorandum and Recommendation,
Plaintiffs’ Opposed Motion for Leave to File their Second Amended Complaint (Doc. #31) is
hereby DENIED.
